            Case 3:19-cv-00807-BAJ-RLB           Document 4       11/21/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA
                                      OFFICE OF THE CLERK

Michael L. McConnell                                                                Telephone: 225-389-3500
Clerk of Court                                                                       Facsimile: 225-389-3501


                                         November 19, 2019


John W. Nichols
Clerk of the Panel
One Columbus Circle, NE
Thurgood Marshall Federal Judiciary Building
Room G-255, North Lobb
Washington, D.C. 20002-8004

Re:     Civil Action 3:19-cv-00795-SDD-RLB
        Edwards v. AmerisourceBergon Drug Corporation et al


Dear Sir:

       Enclosed please find a docket sheet, civil cover sheet and a copy of the Removal filed in
the above captioned case. This is a potential multi-district litigation case.


                                                       Sincerely,
                                                       Michael L. McConnell
                                                       Clerk of Court


                                                            
                                                       By: _______________________
                                                       Deputy Clerk



Enclosure
Docket Sheet
Civil Cover Sheet
Removal




                       777 FLORIDA STREET •SUITE 139 • BATON ROUGE, LA 70801-1712
